             Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 1 of 44




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 JAVIER AMBLER, SR., and MARITZA                  §
 AMBLER, individually, on behalf of all           §
 wrongful death beneficiaries of JAVIER           §
 AMBLER, II, on behalf of the ESTATE              §
 OF JAVIER AMBLER, II, and as next                §
 friends of J.R.A., a minor child; and            §
 MICHELE BEITIA, as next friend of                §
 J.A.A., a minor child,                           §
                                                  §
        Plaintiffs,                               §
                                                  §
 v.                                               §
                                                  §        CIVIL ACTION NO. 1:20-CV-1068
 WILLIAMSON COUNTY, ROBERT                        §              Jury Trial Demanded
 CHODY, JAMES “JJ” JOHNSON,                       §
 ZACHARY CAMDEN, MICHAEL                          §
 NISSEN, CITY OF AUSTIN, and                      §
 JASON NASSOUR,                                   §
                                                  §
        Defendants.                               §

      DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
                    FIRST AMENDED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW, Robert Chody (“Defendant”), one of the named Defendants in the

above-entitled and numbered cause, and makes and files this his Original Answer to Plaintiffs’

First Amended Complaint (hereafter, “Plaintiffs’ Complaint”), showing unto the Court as follows:

                                                I.
                                             PARTIES

A. Plaintiffs

        1.       Defendant is without information or knowledge sufficient to form a belief as to the

 truth of Plaintiffs’ allegations contained in Paragraph 1 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 1
            Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 2 of 44




       2.       Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 2 of Plaintiffs’ Complaint.

       3.       Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 3 of Plaintiffs’ Complaint.

       4.       Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 4 of Plaintiffs’ Complaint.

       5.       Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 5 of Plaintiffs’ Complaint.

       6.       Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 6 of Plaintiffs’ Complaint.

B. Defendants

       7.       Defendant admits the allegations contained in Paragraph 7 of Plaintiffs’ Complaint.

       8.       Defendant admits he was a policymaker of Williamson County Sheriff’s Office

while he was the Williamson County Sheriff. Otherwise, Defendant denies as worded the

allegations contained in Paragraph 8 of Plaintiffs’ Complaint.

       9.       Defendant admits he was a policymaker of Williamson County Sheriff’s Office

while he was the Williamson County Sheriff. Otherwise, Defendant denies as worded the

allegations contained in Paragraph 8 of Plaintiffs’ Complaint.

       10.      Defendant admits he was the elected Sheriff of Williamson County, was a policy

maker for the Williamson County Sheriff’s Office and was acting under color of law. Defendant

further admits he is a resident of Williamson County and that he has been served in this case.

Otherwise, Defendant denies as worded the allegations contained in Paragraph 10 of Plaintiffs’

Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 2
         Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 3 of 44




       11.     Defendant admits Defendant Johnson was a Williamson County Sheriff’s Office

Deputy and was acting under color of law during the relevant time. Defendant is without

information or knowledge sufficient to form a belief as to the truth of Plaintiffs’ allegations

regarding Johnson’s current employment and where he can be served. Defendant denies as

worded the remaining allegations contained in Paragraph 11 of Plaintiff’s Complaint.

       12.     Defendant admits Defendant Camden was a Williamson County Sheriff’s Office

Deputy and was acting under color of law during the relevant time. Defendant is without

information or knowledge sufficient to form a belief as to the truth of Plaintiffs’ allegations

regarding Camden’s current employment and where he can be served. Defendant denies as

worded the remaining allegations contained in Paragraph 12 of Plaintiff’s Complaint.

       13.     Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 13 of Plaintiffs’ Complaint.

       14.     Defendant admits the allegations contained in the first and third sentences of

Paragraph 14 of Plaintiffs’ Complaint. Defendant denies as worded the second sentence of

Paragraph 14. Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in the fourth sentence of Paragraph 14.

       15.     Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 15 of Plaintiffs’ Complaint.

                                           II.
                                JURISDICTION AND VENUE

       16.     Defendant admits that Plaintiffs brought claims pursuant to 42 U.S.C. § 1983 and

the Americans with Disabilities Act. Defendants admit that this Court has jurisdiction. Defendant

denies that Plaintiffs are entitled to any relief which they seek.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 3
         Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 4 of 44




       17.    Defendant admits the allegations contained in Paragraph 17 of Plaintiffs’

Complaint.

       18.    Defendant admits that this Court has jurisdiction over Defendant Williamson

County. Otherwise, Defendant denies the remaining allegations contained in Paragraph 18 of

Plaintiffs’ Complaint.

       19.    Defendant admits that this Court has jurisdiction over this Defendant. Defendant

is without information or knowledge sufficient to form a belief as to the truth of Plaintiffs’

jurisdictional allegations regarding the other Defendants but does not contest jurisdiction.

Defendant denies the remaining allegations contained in Paragraph 19 of Plaintiffs’ Complaint.

       20.    Defendant admits the allegations contained in Paragraph 20 of Plaintiffs’

Complaint.

       21.    Defendant admits that this Court has jurisdiction over Defendant City of Austin.

Otherwise, Defendant denies as worded the allegations contained in Paragraph 21 of Plaintiffs’

Complaint.

       22.    Defendant admits that venue is proper.

                                            III.
                                           FACTS

       23.    Defendant admits the allegations contained in Paragraph 23 of Plaintiffs’

Complaint.

       24.    Defendant denies the allegations contained in Paragraph 24 of Plaintiffs’

Complaint.

       25.    Defendant denies the allegations contained in Paragraph 25 of Plaintiffs’

Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 4
         Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 5 of 44




       A.     Defendant denies the allegations contained in this subtitle.

       26.    Defendant denies as worded the allegations contained in Paragraph 26 of Plaintiffs’

Complaint.

       27.    Defendant admits the allegations contained in Paragraph 27 of Plaintiffs’

Complaint.

       28.      Defendant admits that Big Fish Live PD producers and camera operators ride

with police officers to record their activities for broadcast. Otherwise, Defendant denies as

worded the allegations contained in Paragraph 28 of Plaintiffs’ Complaint.

       29.    Defendant denies as worded the allegations contained in Paragraph 29 of Plaintiffs’

Complaint.

       30.    Defendant denies the allegations contained in Paragraph 30 of Plaintiffs’

Complaint.

       31.    Defendant denies as worded the allegations contained in Paragraph 31 of Plaintiffs’

Complaint.

       32.    Defendant denies as worded the allegations contained in Paragraph 32 of Plaintiffs’

Complaint.

       33.    Defendant admits the allegations contained in Paragraph 33 of Plaintiffs’

Complaint.

       34.    Without context, Defendant can neither admit or deny these allegations contained

in Paragraph 34 of Plaintiffs’ Complaint; accordingly, Defendant is without information or

knowledge sufficient to form a belief as to the truth of Plaintiffs’ allegations contained in

Paragraph 34 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 5
         Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 6 of 44




       35.    Defendant admits the allegations contained in Paragraph 35 of Plaintiffs’

Complaint.

       36.    Defendant admits the allegations contained in Paragraph 36 of Plaintiffs’

Complaint.

       37.    Defendant denies as worded the allegations contained in Paragraph 37 of Plaintiffs’

Complaint.

       38.    Defendant denies as worded the allegations contained in Paragraph 38 of Plaintiffs’

Complaint.

       39.    Defendant denies as worded the allegations contained in Paragraph 39 of Plaintiffs’

Complaint.

       40.    Defendant denies the allegations contained in Paragraph 40 of Plaintiffs’

Complaint.

       41.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in the first sentence of Paragraph 41. Defendant denies

the allegations contained in the second sentence of Paragraph 41 of Plaintiffs’ Complaint.

       42.    Defendant denies as worded the allegations contained in Paragraph 42 of Plaintiffs’

Complaint.

       43.    Defendant denies as worded the allegations contained in Paragraph 43 of Plaintiffs’

Complaint.

       44.    Defendant denies the allegations contained in Paragraph 44 of Plaintiffs’

Complaint.

       45.    Defendant denies the allegations contained in Paragraph 45 of Plaintiffs’

Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 6
         Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 7 of 44




       46.    Defendant denies the allegations contained in Paragraph 46 of Plaintiffs’

Complaint.

       47.    Defendant denies the allegations contained in Paragraph 47 of Plaintiffs’

Complaint.

       48.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in Paragraph 48 of Plaintiffs’ Complaint.

       49.    Defendant denies as worded the allegations contained in Paragraph 49 of Plaintiffs’

Complaint.

       50.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 50 of Plaintiffs’ Complaint.

       51.    Defendant denies the allegations contained in Paragraph 51 of Plaintiffs’

Complaint.

       52.    Defendant denies the allegations contained in Paragraph 52 of Plaintiffs’

Complaint.

       53.    Defendant denies as worded the allegations contained in Paragraph 53 of Plaintiffs’

Complaint.

       54.    Defendant denies as worded the allegations contained in Paragraph 54 of Plaintiffs’

Complaint.

       55.    Defendant denies the allegations contained in Paragraph 55 of Plaintiffs’

Complaint.

       56.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 56 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 7
         Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 8 of 44




       57.    Defendant denies as worded the allegations contained in Paragraph 57 of Plaintiffs’

Complaint.

       58.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 58 of Plaintiffs’ Complaint.

       59.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 59 of Plaintiffs’ Complaint.

       60.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 60 of Plaintiffs’ Complaint.

       61.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 61 of Plaintiffs’ Complaint.

       62.    Defendant denies as worded the allegations contained in Paragraph 62 of Plaintiffs’

Complaint.

       63.    Defendant denies the allegations contained in Paragraph 63 of Plaintiffs’

Complaint.

       64.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 64 of Plaintiffs’ Complaint.

       65.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 65 of Plaintiffs’ Complaint.

       66.    Defendant denies the allegations contained in Paragraph 66 of Plaintiffs’

Complaint.

       67.    Defendant denies the allegations contained in Paragraph 67 of Plaintiffs’

Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 8
         Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 9 of 44




       68.    Defendant denies the allegations contained in Paragraph 68 of Plaintiffs’

Complaint.

       69.    Defendant denies the allegations contained in Paragraph 69 of Plaintiffs’

Complaint.

       70.    Defendant denies as worded the allegations contained in Paragraph 70 of Plaintiffs’

Complaint.

       71.    Defendant denies the allegations contained in Paragraph 71 of Plaintiffs’

Complaint.

       72.    Defendant denies the allegations contained in Paragraph 72 of Plaintiffs’

Complaint.

       73.    Defendant denies as worded the allegations contained in Paragraph 73 of Plaintiffs’

Complaint.

       74.    Defendant denies as worded the allegations contained in Paragraph 74 of Plaintiffs’

Complaint.

       75.    Defendant denies the allegations contained in Paragraph 75 of Plaintiffs’

Complaint.

       76.    Defendant denies the allegations contained in Paragraph 76 of Plaintiffs’

Complaint.

       77.    Defendant denies as worded the allegations contained in Paragraph 77 of Plaintiffs’

Complaint.

       78.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 78 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 9
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 10 of 44




       79.    Defendant admits that the County sent a termination letter to Big Fish. Otherwise,

Defendant denies as worded the allegations contained in Paragraph 79 of Plaintiffs’ Complaint.

       80.    Defendant admits that Live PD filmed after August 2019. Otherwise, Defendant

denies as worded the allegations contained in Paragraph 80 of Plaintiffs’ Complaint.

       81.    Defendant denies as worded the allegations contained in Paragraph 81 of Plaintiffs’

Complaint.

       82.    Defendant admits he was sued by the Williamson County Commissioners Court in

May of 2020; otherwise, Defendant is without information or knowledge sufficient to form a

belief as to the truth of Plaintiffs’ allegations contained in Paragraph 82 of Plaintiffs’ Complaint.

       83.    Defendant denies as worded the allegations contained in Paragraph 83 of Plaintiffs’

Complaint.

       84.    Defendant denies as worded the allegations contained in Paragraph 84 of Plaintiffs’

Complaint.

       85.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 85 of Plaintiffs’ Complaint.

       86.    Defendant denies the allegations contained in Paragraph 86 of Plaintiffs’

Complaint.

       87.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in the first sentence of Paragraph 87 of Plaintiffs’

Complaint. Defendant denies the allegations contained in the second sentence of Paragraph 87.

       88.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 88 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 10
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 11 of 44




       89.    Defendant denies the allegations contained in Paragraph 89 of Plaintiffs’

Complaint.

       90.    Defendant denies the allegations contained in the first sentence of Paragraph 90 of

Plaintiffs’ Complaint. Defendant admits the allegations contained in the second sentence of

Paragraph 90 of Plaintiffs’ Complaint.

       91.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 91 of Plaintiffs’ Complaint.

       92.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 92 of Plaintiffs’ Complaint.

       93.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 93 of Plaintiffs’ Complaint.

       94.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 94 of Plaintiffs’ Complaint.

       95.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 95 of Plaintiffs’ Complaint.

       96.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 96 of Plaintiffs’ Complaint.

       97.    Defendant denies as worded the allegations contained in Paragraph 97 of Plaintiffs’

Complaint.

       98.    Defendant denies as worded the allegations contained in Paragraph 98 of Plaintiffs’

Complaint.

       99.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 99 of Plaintiffs’ Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 11
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 12 of 44




       100.   Defendant denies the allegations contained in Paragraph 100 of Plaintiffs’

Complaint.

       101.   Defendant denies the allegations contained in Paragraph 101 of Plaintiffs’

Complaint.

       102.   Defendant denies as worded the allegations contained in Paragraph 102 of

Plaintiffs’ Complaint.

       103.   Defendant denies he had an ongoing policy of violating the Constitutional Rights

of Williamson County residents. Otherwise, Defendant is without information or knowledge

sufficient to form a belief as to the truth of Plaintiffs’ remaining allegations contained in

Paragraph 103 of Plaintiffs’ Complaint.

       B.     Defendant denies as worded the allegations contained in this subtitle.

       104.   Defendant admits the allegations contained in Paragraph 104 of Plaintiffs’

Complaint.

       105.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 105 of Plaintiffs’ Complaint.

       106.   Defendant admits that Dan Abrams hosted the show in studio. Otherwise,

Defendant is without information or knowledge sufficient to form a belief as to the truth of

Plaintiffs’ allegations contained in Paragraph 106 of Plaintiffs’ Complaint.

       107.   Defendant denies as worded the allegations contained in Paragraph 107 of

Plaintiffs’ Complaint.

       108.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 108 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 12
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 13 of 44




       109.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 109 of Plaintiffs’ Complaint.

       110.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 110 of Plaintiffs’ Complaint.

       111.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 111 of Plaintiffs’ Complaint.

       112.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 112 of Plaintiffs’ Complaint.

       113.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 113 of Plaintiffs’ Complaint.

       114.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 114 of Plaintiffs’ Complaint.

       115.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 115 of Plaintiffs’ Complaint.

       C.     Defendant denies as worded the allegations contained in this subtitle.

       116.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 116 of Plaintiffs’ Complaint.

       117.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 117 of Plaintiffs’ Complaint.

       118.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 118 of Plaintiffs’ Complaint.

       119.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 119 of Plaintiffs’ Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 13
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 14 of 44




       120.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 120 of Plaintiffs’ Complaint.

       121.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 121 of Plaintiffs’ Complaint.

       122.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 122 of Plaintiffs’ Complaint.

       123.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 123 of Plaintiffs’ Complaint.

       124.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 124 of Plaintiffs’ Complaint.

       125.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 125 of Plaintiffs’ Complaint.

       126.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 126 of Plaintiffs’ Complaint.

       127.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 127 of Plaintiffs’ Complaint.

       128.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 128 of Plaintiffs’ Complaint.

       129.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 129 of Plaintiffs’ Complaint.

       130.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 130 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 14
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 15 of 44




       131.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 131 of Plaintiffs’ Complaint.

       132.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 132 of Plaintiffs’ Complaint.

       133.   Defendant admits that @sheriffchody was his Twitter handle. Otherwise,

Defendant denies the allegations contained in Paragraph 133 of Plaintiffs’ Complaint.

       134.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 134 of Plaintiffs’ Complaint.

       135.   Defendant denies that he chose police tactics based on whether they would earn

points in an online fantasy league game as alleged in Paragraph 135 of Plaintiffs’ Complaint.

       136.   Defendant denies the allegations contained in Paragraph 136 of Plaintiffs’

Complaint.

       137.   Defendant denies the allegations contained in Paragraph 137 of Plaintiffs’

Complaint.

       D.     Defendant denies the allegations contained in this subtitle.

       138.   Defendant admits that the County entered into “Access Agreements” with Big Fish

in 2018 and 2019. Otherwise, Defendant denies as worded the allegations contained in Paragraph

138 of Plaintiffs’ Complaint.

       139.   Defendant admits that Agreements were signed with Big Fish but is not sure as to

the years. Otherwise, Defendant denies as worded the allegations contained in Paragraph 139 of

Plaintiffs’ Complaint.

       140.   Defendant denies as worded the allegations contained in Paragraph 140 of

Plaintiffs’ Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 15
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 16 of 44




       141.   Defendant denies as worded the allegations contained in Paragraph 141 of

Plaintiffs’ Complaint.

       142.   Defendant denies as worded the allegations contained in Paragraph 142 of

Plaintiffs’ Complaint.

       143.   Defendant admits the allegations contained in Paragraph 143 of Plaintiffs’

Complaint.

       144.   Defendant admits the allegations contained in Paragraph 144 of Plaintiffs’

Complaint.

       145.   Defendant admits the allegations contained in Paragraph 145 of Plaintiffs’

Complaint.

       146.   Defendant admits the allegations contained in Paragraph 146 of Plaintiffs’

Complaint.

       E.     Defendant denies the allegations contained in this subtitle.

       147.   Defendant denies the allegations contained in Paragraph 147 of Plaintiffs’

Complaint.

       148.   Defendant admits the allegations contained in Paragraph 148 of Plaintiffs’

Complaint.

       149.   Defendant denies the allegations contained in Paragraph 149 of Plaintiffs’

Complaint.

       150.   Defendant admits the allegations contained in Paragraph 150 of Plaintiffs’

Complaint.

       151.   Defendant admits the allegations contained in Paragraph 151 of Plaintiffs’

Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 16
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 17 of 44




       152.   Defendant denies as worded the allegations contained in Paragraph 152 of

Plaintiffs’ Complaint.

       153.   Defendant denies as worded the allegations contained in Paragraph 153 of

Plaintiffs’ Complaint.

       154.   Defendant denies the allegations contained in Paragraph 154 of Plaintiffs’

Complaint.

       155.   Defendant admits that the City of Austin paid a $30,000 settlement to settle all

claims against all parties involved. Otherwise, Defendant denies as worded the allegations

contained in Paragraph 155 of Plaintiffs’ Complaint.

       156.   Defendant admits that he did nothing wrong.

       157.   Defendant denies the allegations contained in Paragraph 157 of Plaintiffs’

Complaint.

       158.   Defendant denies the allegations contained in Paragraph 158 of Plaintiffs’

Complaint.

       159.   Defendant admits the allegations contained in Paragraph 159 of Plaintiffs’

Complaint.

       160.   Defendant admits that he did nothing wrong; otherwise, Defendant denies the

allegations contained in Paragraph 160 of Plaintiffs’ Complaint.

       161.   Defendant denies as worded the allegations contained in Paragraph 161 of

Plaintiffs’ Complaint.

       162.   Defendant denies the allegations contained in Paragraph 162 of Plaintiffs’

Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 17
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 18 of 44




       163.   Defendant denies the allegations contained in Paragraph 163 of Plaintiffs’

Complaint.

       164.   Defendant denies the allegations contained in Paragraph 164 of Plaintiffs’

Complaint.

       165.   Defendant denies the allegations contained in Paragraph 165 of Plaintiffs’

Complaint.

       166.   Defendant denies the allegations contained in Paragraph 166 of Plaintiffs’

Complaint.

       167.   Defendant denies the allegations contained in Paragraph 167 of Plaintiffs’

Complaint.

       168.   Defendant denies the allegations contained in Paragraph 168 of Plaintiffs’

Complaint.

       169.   Defendant denies the allegations contained in Paragraph 169 of Plaintiffs’

Complaint.

       170.   Defendant denies the allegations contained in the first sentence of Paragraph 170

of Plaintiffs’ Complaint. Defendant is without information or knowledge sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 170 of Plaintiffs’

Complaint.

       171.   Defendant admits that the instructor resigned before termination. Otherwise,

Defendant denies as worded the allegations contained in Paragraph 171 of Plaintiffs’ Complaint.

       172.   Defendant denies the allegations contained in Paragraph 172 of Plaintiffs’

Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 18
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 19 of 44




       173.   Defendant denies the allegations contained in Paragraph 173 of Plaintiffs’

Complaint.

       174.   Defendant denies the allegations contained in Paragraph 174 of Plaintiffs’

Complaint.

       F.     Defendant is without information or knowledge sufficient to form a belief as
              to the truth of Plaintiffs’ allegations contained in this subtitle.

       175.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 175 of Plaintiffs’ Complaint.

       176.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 176 of Plaintiffs’ Complaint.

       177.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 177 of Plaintiffs’ Complaint.

       178.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 178 of Plaintiffs’ Complaint.

       179.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 179 of Plaintiffs’ Complaint.

       180.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 180 of Plaintiffs’ Complaint.

       181.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 181 of Plaintiffs’ Complaint.

       182.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 182 of Plaintiffs’ Complaint.

       183.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 183 of Plaintiffs’ Complaint.


DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 19
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 20 of 44




       184.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 184 of Plaintiffs’ Complaint.

       185.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 185 of Plaintiffs’ Complaint.

       186.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 186 of Plaintiffs’ Complaint.

       187.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 187 of Plaintiffs’ Complaint.

       188.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 188 of Plaintiffs’ Complaint.

       189.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 189 of Plaintiffs’ Complaint.

       190.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 190 of Plaintiffs’ Complaint.

       191.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 191 of Plaintiffs’ Complaint.

       192.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 192 of Plaintiffs’ Complaint.

       193.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 193 of Plaintiffs’ Complaint.

       194.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 194 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 20
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 21 of 44




       195.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 195 of Plaintiffs’ Complaint.

       196.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 196 of Plaintiffs’ Complaint.

       197.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 197 of Plaintiffs’ Complaint.

       G.     Defendant denies the allegations contained in this subtitle.

       198.   Defendant admits the allegations contained in Paragraph 198 of Plaintiffs’

Complaint.

       199.   Defendant admits that Ambler was driving on March 28, 2019 around 1:23 a.m.

Otherwise, Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 199 of Plaintiffs’ Complaint.

       200.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 200 of Plaintiffs’ Complaint.

       201.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 201 of Plaintiffs’ Complaint.

       202.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 202 of Plaintiffs’ Complaint.

       203.   Defendant admits that Defendants Johnson and Camden were on duty the night of

the incident. Otherwise, Defendant is without information or knowledge sufficient to form a belief

as to the truth of Plaintiffs’ allegations contained in Paragraph 203 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 21
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 22 of 44




       204.   Defendant admits that Defendant Johnson was hired by the Williamson County

Sheriff’s Office on November 30, 2018. Otherwise, Defendant denies the allegations contained

in Paragraph 204 of Plaintiffs’ Complaint.

       205.   Defendant admits that Defendant Camden was hired by the Williamson County

Sheriff’s Office on February 8, 2019. Otherwise, Defendant denies the allegations contained in

Paragraph 205 of Plaintiffs’ Complaint.

       206.   Defendant admits that Defendants Johnson and Camden were accompanied by Live

PD camera crews. Defendant further admits that Colin Mike rode with Defendant Johnson and

Jeff Moriarty and Ruby Garson Tarzian rode with Defendant Camden. Otherwise, Defendant

denies as worded the allegations contained in Paragraph 206 of Plaintiffs’ Complaint.

       207.   Defendant admits that when Defendant Johnson passed Ambler, Ambler failed to

dim his lights. Otherwise, Defendant denies as worded the allegations contained in Paragraph 207

of Plaintiffs’ Complaint.

       208.   Defendant admits that when Defendant Johnson turned around to pull Ambler over,

Ambler took off. Otherwise, Defendant denies as worded the allegations contained in Paragraph

208 of Plaintiffs’ Complaint.

       209.   Defendant denies the allegations contained in Paragraph 209 of Plaintiffs’

Complaint.

       210.   Defendant denies as worded the allegations contained in Paragraph 210 of

Plaintiffs’ Complaint.

       211.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 211 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 22
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 23 of 44




       212.   Defendant admits that Defendants Johnson and Camden were accompanied by Live

PD camera crews. Defendant further admits that Colin Mike rode with Defendant Johnson and

Jeff Moriarty and Ruby Garson Tarzian rode with Defendant Camden. Defendant further admits

that the Live PD camera crew recorded some of Defendants Johnson’s and Camden’s pursuit of

Ambler. Otherwise, Defendant denies as worded the allegations contained in Paragraph 212 of

Plaintiffs’ Complaint.

       213.   Defendant denies as worded the allegations contained in Paragraph 213 of

Plaintiffs’ Complaint.

       214.   Defendant denies as worded the allegations contained in Paragraph 214 of

Plaintiffs’ Complaint.

       215.   Defendant admits the allegations contained in Paragraph 215 of Plaintiffs’

Complaint.

       216.   Defendant admits that Jeff Moriarty and Ruby Garson Tarzian rode with Defendant

Camden. Defendant also admits that the Live PD camera crew recorded some of Defendant

Camden’s pursuit of Ambler. Otherwise, Defendant denies as worded the allegations contained

in Paragraph 216 of Plaintiffs’ Complaint.

       217.   Defendant denies as worded the allegations contained in Paragraph 217 of

Plaintiffs’ Complaint.

       218.   Defendant denies the allegations contained in Paragraph 218 of Plaintiffs’

Complaint.

       219.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 219 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 23
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 24 of 44




       220.   Defendant admits that the total length of pursuit of Ambler was over twenty

minutes. Otherwise, Defendant denies as worded the allegations contained in Paragraph 220 of

Plaintiffs’ Complaint.

       221.   Defendant denies as worded the allegations contained in Paragraph 221 of

Plaintiffs’ Complaint.

       222.   Defendant admits that the pursuit did not violate WCSO policy. Defendant denies

the remaining allegations contained in Paragraph 222 of Plaintiffs’ Complaint.

       223.   Defendant admits the allegations contained in Paragraph 223 of Plaintiffs’

Complaint.

       224.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 224 of Plaintiffs’ Complaint.

       225.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 225 of Plaintiffs’ Complaint.

       226.   Defendant admits that Ambler’s vehicle came to a stop after it became disabled

after multiple crashes. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 226 of Plaintiffs’ Complaint.

       227.   Defendant admits that Colin Mika and Jeff Moriarty recorded some of the officers’

interactions with Ambler after the pursuit ended. Otherwise, Defendant denies as worded the

allegations contained in Paragraph 227 of Plaintiffs’ Complaint.

       228.   Defendant admits the allegations contained in Paragraph 228 of Plaintiffs’

Complaint.

       229.   Defendant admits the allegations contained in Paragraph 229 of Plaintiffs’

Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 24
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 25 of 44




       230.   Defendant admits the allegations contained in Paragraph 230 of Plaintiffs’

Complaint.

       231.   Defendant admits that Colin Mika and Jeff Moriarty recorded some of the officers’

interactions with Ambler after the pursuit ended. Otherwise, Defendant denies the allegations

contained in Paragraph 231 of Plaintiffs’ Complaint.

       232.   Defendant denies the allegations contained in Paragraph 232 of Plaintiffs’

Complaint.

       233.   Defendant admits the allegations contained in Paragraph 233 of Plaintiffs’

Complaint.

       234.   Defendant denies as worded the allegations contained in Paragraph 234 of

Plaintiffs’ Complaint.

       235.   Defendant denies as worded the allegations contained in Paragraph 235 of

Plaintiffs’ Complaint.

       236.   Defendant denies the allegations contained in Paragraph 236 of Plaintiffs’

Complaint.

       237.   Defendant admits the allegations contained in Paragraph 237 of Plaintiffs’

Complaint.

       238.   Defendant admits the allegations contained in Paragraph 238 of Plaintiffs’

Complaint.

       239.   Defendant denies as worded the allegations contained in Paragraph 239 of

Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 25
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 26 of 44




       240.   Defendant admits that Johnson commanded Ambler to get down on the ground.

Otherwise, Defendant denies as worded the allegations contained in Paragraph 240 of Plaintiffs’

Complaint.

       241.   Defendant denies the allegations contained in Paragraph 241 of Plaintiffs’

Complaint.

       242.   Defendant admits that Defendant Johnson deployed his taser. Otherwise,

Defendant denies the allegations contained in Paragraph 242 of Plaintiffs’ Complaint.

       243.   Defendant denies as worded the allegations contained in Paragraph 243 of

Plaintiffs’ Complaint.

       244.   Defendant denies as worded the allegations contained in Paragraph 244 of

Plaintiffs’ Complaint.

       245.   Defendant admits that Defendant Camden arrived on scene with Jeff Moriarty and

Ruby Garrison Tarzian. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 245 of Plaintiffs’ Complaint.

       246.   Defendant admits that Defendant Camden deployed his Taser. Otherwise,

Defendant denies as worded the allegations contained in Paragraph 246 of Plaintiffs’ Complaint.

       247.   Defendant admits that Colin Mika and Jeff Moriarty recorded some of the officers’

interactions with Ambler. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 247 of Plaintiffs’ Complaint.

       248.   Defendant admits that a Taser was deployed a third time. Otherwise, Defendant

denies as worded the allegations contained in Paragraph 248 of Plaintiffs’ Complaint.

       249.   Defendant admits the allegations contained in Paragraph 249 of Plaintiffs’

Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 26
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 27 of 44




       250.   Defendant admits that the officers repeatedly commanded Ambler to give them his

hands and to lay on the ground so they could handcuff him. Otherwise, Defendant denies as

worded the allegations contained in Paragraph 250 of Plaintiffs’ Complaint.

       251.   Defendant denies as worded the allegations contained in Paragraph 251 of

Plaintiffs’ Complaint.

       252.   Defendant denies as worded the allegations contained in Paragraph 252 of

Plaintiffs’ Complaint.

       253.   Defendant denies as worded the allegations contained in Paragraph 253 of

Plaintiffs’ Complaint.

       254.   Defendant admits that Ambler stated he could not breathe at some point during his

interactions with the Officers. Otherwise, Defendant denies as worded the allegations contained

in Paragraph 254 of Plaintiffs’ Complaint.

       255.   Defendant admits the officers continued their attempts to handcuff Ambler and

instructed him to comply with their attempts. Otherwise, Defendant denies as worded the

allegations contained in Paragraph 255 of Plaintiffs’ Complaint.

       256.   Defendant denies as worded the allegations contained in Paragraph 256 of

Plaintiffs’ Complaint.

       257.   Defendant admits that officers instructed Ambler to give them his hands so they

could handcuff him. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 257 of Plaintiffs’ Complaint.

       258.   Defendant denies as worded the allegations contained in Paragraph 258 of

Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 27
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 28 of 44




       259.   Defendant admits that the officers instructed Ambler to lay on his stomach so the

officers could handcuff him. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 259 of Plaintiffs’ Complaint.

       260.   Defendant admits that Ambler stated he could not breathe at some point during his

interactions with the officers. Otherwise, Defendant denies as worded the allegations contained

in Paragraph 260 of Plaintiffs’ Complaint.

       261.   Defendant denies as worded the allegations contained in Paragraph 261 of

Plaintiffs’ Complaint.

       262.   Defendant admits that Ambler stated he could not breathe at some point during his

interactions with the officers. Otherwise, Defendant denies as worded the allegations contained

in Paragraph 262 of Plaintiffs’ Complaint.

       263.   Defendant admits that officers instructed Ambler to lay on his stomach so they

could handcuff him. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 263 of Plaintiffs’ Complaint.

       264.   Defendant denies the allegations contained in Paragraph 264 of Plaintiffs’

Complaint.

       265.   Defendant admits that the officers instructed Ambler to stop resisting. Otherwise,

Defendant denies as worded the allegations contained in Paragraph 265 of Plaintiffs’ Complaint.

       266.   Defendant admits that Ambler stated he could not breathe at some point during his

interactions with the officers. Otherwise, Defendant denies as worded the allegations contained

in Paragraph 266 of Plaintiffs’ Complaint.

       267.   Defendant admits the allegations contained in Paragraph 267 of Plaintiffs’

Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 28
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 29 of 44




       268.   Defendant denies as worded the allegations contained in Paragraph 268 of

Plaintiffs’ Complaint.

       269.   Defendant admits that Nissen held Ambler’s arm and pulled it behind his back to

cuff Ambler. Otherwise, Defendant denies as worded the allegations contained in Paragraph 269

of Plaintiffs’ Complaint.

       270.   Defendant admits that Ambler stated he could not breathe at some point during his

interactions with the officers. Otherwise, Defendant denies as worded the allegations contained

in Paragraph 270 of Plaintiffs’ Complaint.

       271.   Defendant admits that Nissen helped the Defendant officers pull Ambler’s arm

behind his back to cuff Ambler. Otherwise, Defendant denies as worded the allegations contained

in Paragraph 271 of Plaintiffs’ Complaint.

       272.   Defendant denies the allegations contained in Paragraph 272 of Plaintiffs’

Complaint.

       273.   Defendant admits that Ambler resisted the officers attempts to lay him on the

ground and handcuff him. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 273 of Plaintiffs’ Complaint.

       274.   Defendant denies as worded the allegations contained in Paragraph 274 of

Plaintiffs’ Complaint.

       275.   Defendant denies the allegations contained in Paragraph 275 of Plaintiffs’

Complaint.

       276.   Defendant denies as worded the allegations contained in Paragraph 276 of

Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 29
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 30 of 44




       277.   Defendant admits that officers instructed Ambler to lay on his stomach so they

could handcuff him. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 277 of Plaintiffs’ Complaint.

       278.   Defendant denies the allegations contained in Paragraph 278 of Plaintiffs’

Complaint.

       279.   Defendant admits that officers instructed Ambler to lay on his stomach so they

could handcuff him. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 279 of Plaintiffs’ Complaint.

       280.   Defendant admits that a Taser was deployed and that officers instructed Ambler to

lay on his stomach so they could handcuff him. Otherwise, Defendant denies as worded the

allegations contained in Paragraph 280 of Plaintiffs’ Complaint.

       281.   Defendant denies as worded the allegations contained in Paragraph 281 of

Plaintiffs’ Complaint.

       282.   Defendant denies as worded the allegations contained in Paragraph 282 of

Plaintiffs’ Complaint.

       283.   Defendant denies the allegations contained in Paragraph 283 of Plaintiffs’

Complaint.

       284.   Defendant denies as worded the allegations contained in Paragraph 284 of

Plaintiffs’ Complaint.

       285.   Defendant admits that Ambler was handcuffed with two sets of handcuffs.

Otherwise, Defendant denies as worded the allegations contained in Paragraph 285 of Plaintiffs’

Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 30
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 31 of 44




       286.   Defendant denies the allegations contained in Paragraph 286 of Plaintiffs’

Complaint.

       287.   Defendant denies the allegations contained in Paragraph 287 of Plaintiffs’

Complaint.

       288.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 288 of Plaintiffs’ Complaint.

       289.   Defendant denies the allegations contained in Paragraph 289 of Plaintiffs’

Complaint.

       290.   Defendant admits that EMS arrived approximately ten minutes after Ambler

crashed his vehicle and came to a stop. Otherwise, Defendant denies as worded the allegations

contained in Paragraph 290 of Plaintiffs’ Complaint.

       291.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 291 of Plaintiffs’ Complaint.

       292.   Defendant admits the allegations contained in Paragraph 292 of Plaintiffs’

Complaint.

       293.   Defendant admits that Ambler’s death was pronounced at approximately 2:37 a.m.

Otherwise, Defendant denies as worded the allegations contained in Paragraph 293 of Plaintiffs’

Complaint.

       294.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 294 of Plaintiffs’ Complaint.

       295.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 295 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 31
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 32 of 44




       296.   Defendant denies the allegations contained in Paragraph 296 of Plaintiffs’

Complaint.

       297.   Defendant denies the allegations contained in Paragraph 297 of Plaintiffs’

Complaint.

       298.   Defendant admits that Ambler did not have a weapon on him at the time of arrest.

Otherwise, Defendant denies as worded the allegations contained in Paragraph 298 of Plaintiffs’

Complaint.

       299.   Defendant denies the allegations contained in Paragraph 299 of Plaintiffs’

Complaint.

       300.   Defendant denies the allegations contained in Paragraph 300 of Plaintiffs’

Complaint.

       301.   Defendant denies the allegations contained in Paragraph 301 of Plaintiffs’

Complaint.

       302.   Defendant denies the allegations contained in Paragraph 302 of Plaintiffs’

Complaint.

       303.   Defendant denies as worded the allegations contained in Paragraph 303 of

Plaintiffs’ Complaint.

       304.   Defendant denies the allegations contained in Paragraph 304 of Plaintiffs’

Complaint.

       305.   Defendant denies the allegations contained in Paragraph 305 of Plaintiffs’

Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 32
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 33 of 44




       306.    To the extent this paragraph contains allegations regarding Defendant, Defendant

denies the same. Otherwise, Defendant is without information or knowledge sufficient to form a

belief as to the truth of Plaintiffs’ allegations contained in Paragraph 306 of Plaintiffs’ Complaint.

       307.    Defendant denies as worded the allegations contained in Paragraph 307 of

Plaintiffs’ Complaint.

       308.    Defendant admits that he has been indicted by a Williamson County grand jury and

a Travis County grand jury for allegedly destroying evidence related to the Ambler case.

Defendant denies that he destroyed any evidence as alleged in Paragarph 308 of Plaintiffs’

Complaint.

       309.    Defendant denies the allegations contained in Paragraph 309 of Plaintiffs’

Complaint.

       310.    Defendant denies the allegations contained in Paragraph 310 of Plaintiffs’

Complaint.

       311.    Defendant admits that he would go on podcasts to talk about his Deputies.

Otherwise, Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 311 of Plaintiffs’ Complaint.

       312.    Defendant admits that Johnson was promoted to sergeant; otherwise, Defendant

denies as worded the allegations contained in Paragraph 312 of Plaintiffs’ Complaint.

       H. Defendant denies the allegations contained in this subtitle.

       313.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 313 of Plaintiffs’ Complaint.

       314.    Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 314 of Plaintiffs’ Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 33
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 34 of 44




       315.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 315 of Plaintiffs’ Complaint.

       316.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 316 of Plaintiffs’ Complaint.

       317.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 317 of Plaintiffs’ Complaint.

       318.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 318 of Plaintiffs’ Complaint.

       319.   Defendant is without information or knowledge sufficient to form a belief as to the

truth of Plaintiffs’ allegations contained in Paragraph 319 of Plaintiffs’ Complaint.

       320.   Defendant admits that he lost the election for Sheriff in November 2020.

Otherwise, Defendant denies as worded the allegations contained in Paragraph 320 of Plaintiffs’

Complaint.

                                           IV.
                                    CAUSES OF ACTION

       A.     EXCESSIVE FORCE § 1983 CLAIMS AGAINST DEFENDANTS
              JOHNSON, CAMDEN, NISSEN AND CHODY

       321.   Defendant incorporates by reference his responses to the previous allegations.

       322.   Defendant denies the allegations contained in Paragraph 322 of Plaintiffs’

Complaint.

       323.   Defendant denies the allegations contained in Paragraph 323 of Plaintiffs’

Complaint.

       324.   Defendant denies the allegations contained in Paragraph 324 of Plaintiffs’

Complaint.



DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 34
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 35 of 44




       325.   Defendant denies the allegations contained in Paragraph 325 of Plaintiffs’

Complaint.

       326.   Defendant denies the allegations contained in Paragraph 326 of Plaintiffs’

Complaint.

       327.   Defendant denies the allegations contained in Paragraph 327 of Plaintiffs’

Complaint.

       328.   Defendant denies the allegations contained in Paragraph 328 of Plaintiffs’

Complaint.

       329.   Defendant denies the allegations contained in Paragraph 329 of Plaintiffs’

Complaint.

       B.     § 1983 DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED
              AGAINST DEFEDANTS CAMDEN, JOHNSON, AND NISSEN

       330.   Defendant incorporates by reference his responses to the previous allegations.

       331.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 331 of Plaintiffs’ Complaint.

       332.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 332 of Plaintiffs’ Complaint.

       333.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 333 of Plaintiffs’ Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 35
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 36 of 44




       334.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 334 of Plaintiffs’ Complaint.

       C.     § 1983 MONELL CLAIM AGAINST WILLIAMSON COUNTY

       335.   Defendant incorporates by reference his responses to the previous allegations.

       336.   Defendant denies the allegations contained in Paragraph 336 of Plaintiffs’

Complaint.

       337.   Defendant denies the allegations contained in the first sentence of Paragraph 337

of Plaintiffs’ Complaint. Defendant admits that Defendants Camden and Johnson were acting

under color of law during the relevant time.

       338.   Defendant admits he was acting under color of law as alleged in Paragraph 338 of

Plaintiffs’ Complaint. Otherwise, Defendant denies as worded the allegations contained in this

Paragraph.

       339.   Defendant admits that Defendants Camden and Johnson were wearing their

uniforms and acting in the course and scope of their duties as Williamson County deputies during

the incident with Ambler. Otherwise, Defendant denies as worded the allegations contained in

Paragraph 339 of Plaintiffs’ Complaint.

       340.   Defendant admits that he was a policymaker for the County Sheriff’s Office.

Otherwise, Defendant denies as worded the allegations contained in Paragraph 340 of Plaintiffs’

Complaint.

       341.   Defendant denies the allegations contained in Paragraph 341 of Plaintiffs’

Complaint.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 36
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 37 of 44




       342.   Defendant denies the allegations contained in Paragraph 342 of Plaintiffs’

Complaint.

       343.   Defendant denies the allegations contained in Paragraph 343 of Plaintiffs’

Complaint.

       344.   Defendant denies the allegations contained in Paragraph 344 of Plaintiffs’

Complaint.

       345.   Defendant denies the allegations contained in Paragraph 345 of Plaintiffs’

Complaint.

       346.   Defendant denies the allegations contained in Paragraph 346 of Plaintiffs’

Complaint.

       347.   Defendant denies the allegations contained in Paragraph 347 of Plaintiffs’

Complaint.

       348.   Defendant denies the allegations contained in Paragraph 348 of Plaintiffs’

Complaint.

       349.   Defendant denies as worded the allegations contained in Paragraph 349 of

Plaintiffs’ Complaint.

       350.   Defendant denies the allegations contained in Paragraph 350 of Plaintiffs’

Complaint.

       351.   Defendant denies the allegations contained in Paragraph 351 of Plaintiffs’

Complaint.

       D.     § 1983 MONELL CLAIM AGAINST THE CITY OF AUSTIN UNDER
              FEDERAL LAW

       352.   Defendant incorporates by reference his responses to the previous allegations.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 37
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 38 of 44




       353.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 353.

       354.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 354.

       355.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 355.

       356.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 356.

       357.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 357.

       358.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 358.

       359.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 359.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 38
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 39 of 44




       360.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 360.

       361.   As these allegations do not pertain to this Defendant, no response is necessary to

this paragraph. However, to the extent a response is deemed required, Defendant denies the

allegations contained in Paragraph 361.

       E.     AMERICANS WITH DISABILITIES ACT CLAIM AGAINST
              DEFENDANTS WILLIAMSON COUNTY AND CITY OF AUSTIN

       362.   Defendant incorporates by reference his responses to the previous allegations.

       363.   To the extent Paragraph 363 contains Plaintiffs’ interpretation of law, Defendant

refers to, and incorporates into his response, the actual statutory language of Title II of the ADA,

42 U.S.C. § 12132.

       364.   To the extent Paragraph 364 contains Plaintiffs’ interpretation of law, Defendant

refers to, and incorporates into its response, the actual statutory language of Title II of the ADA,

42 U.S.C. § 12132. Otherwise, as these allegations do not pertain to this Defendant, no response

is necessary. However, to the extent a response is deemed required, Defendant denies that he

violated Title II of the ADA.

       365.   To the extent Paragraph 365 contains Plaintiffs’ interpretation of law, Defendant

refers to, and incorporates into its response, the actual statutory language of Title II of the ADA,

42 U.S.C. § 12132. Otherwise, as these allegations do not pertain to this Defendant, no response

is necessary. However, to the extent a response is deemed required, Defendant denies that he

violated Title II of the ADA.

       366.   To the extent Paragraph 364 contains Plaintiffs’ interpretation of law, Defendant

refers to, and incorporates into its response, the actual statutory language of Title II of the ADA,


DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 39
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 40 of 44




42 U.S.C. § 12132. Otherwise, as these allegations do not pertain to this Defendant, no response

is necessary. However, to the extent a response is deemed required, Defendant denies that he

violated Title II of the ADA.

       367.   As the allegations in Paragraph 367 do not pertain to this Defendant, no response

is necessary. However, to the extent a response is deemed required, Defendant denies that he

violated Title II of the ADA.

       368.   As the allegations in Paragraph 368 do not pertain to this Defendant, no response

is necessary. However, to the extent a response is deemed required, Defendant denies that he

violated Title II of the ADA.

       F.     DENIAL OF ACCESS TO COURTS AGAINST DEFENDANTS CHODY,
              WILLIAMSON COUNTY AND NASSOUR

       369.   Defendant incorporates by reference his responses to the previous allegations.

       370.   Subject to Defendant’s pending Partial Motion to Dismiss Pursuant to Rule 12

(b)(1), Defendant denies the allegations contained in Paragraph 370 of Plaintiffs’ Complaint.

       371.   Subject to Defendant’s pending Partial Motion to Dismiss Pursuant to Rule 12

(b)(1), Defendant denies the allegations contained in Paragraph 371 of Plaintiffs’ Complaint.

       372.   Subject to Defendant’s pending Partial Motion to Dismiss Pursuant to Rule 12

(b)(1), Defendant denies the allegations contained in Paragraph 372 of Plaintiffs’ Complaint.

       373.   Subject to Defendant’s pending Partial Motion to Dismiss Pursuant to Rule 12

(b)(1), Defendant denies the allegations contained in Paragraph 373 of Plaintiffs’ Complaint.

       374.   Subject to Defendant’s pending Partial Motion to Dismiss Pursuant to Rule 12

(b)(1), Defendant denies the allegations contained in Paragraph 374 of Plaintiffs’ Complaint.

       375.   Subject to Defendant’s pending Partial Motion to Dismiss Pursuant to Rule 12

(b)(1), Defendant denies the allegations contained in Paragraph 375 of Plaintiffs’ Complaint.


DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 40
        Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 41 of 44




       376.    Subject to Defendant’s pending Partial Motion to Dismiss Pursuant to Rule 12

(b)(1), Defendant denies the allegations contained in Paragraph 376 of Plaintiffs’ Complaint.

       377.    Subject to Defendant’s pending Partial Motion to Dismiss Pursuant to Rule 12

(b)(1), Defendant admits Plaintiffs have brought this claim under 42 U.S.C. § 1983 but denies

that he violated 42 U.S.C. § 1983.

                                              V.
                                           DAMAGES

       378.    Defendant admits the allegations contained in Paragraph 378 of Plaintiffs’

Complaint.

       379.    Defendant incorporates by reference his responses to the previous allegations.

       380.    Defendant denies the allegations contained in Paragraph 380 of Plaintiffs’

Complaint.

       381.    Defendant denies that Plaintiffs are entitled to any of the relief they seek.

       382.    Defendant denies that Plaintiffs are entitled to any of the relief they seek.

       383.    Defendant denies that Plaintiffs are entitled to any of the relief they seek, including

attorney’s fees.

       384.    Defendant denies that Plaintiffs are entitled to punitive damages as alleged in

Paragraph 384 of Plaintiffs’ Complaint.

                                             VI.
                                        JURY DEMAND

       385.    Defendant also requests a jury trial.

                                            VII.
                                     PRAYER FOR RELIEF

       386.    Defendant denies that Plaintiffs are entitled to the relief they seek in Paragraph 386,

including its subparts 1) - 6).


DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 41
          Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 42 of 44




                                  AFFIRMATIVE DEFENSES

        Without waiving the foregoing, Defendant makes the following specific denials,

affirmative defenses and/or defenses:

        1.       Defendant affirmatively pleads that there is no causal connection between the

allegations against Defendant and the injury of which Plaintiffs complain.

        2.       Plaintiffs’ claims are barred by the doctrines of sovereign and governmental

immunity.

        3.       Defendant denies that he violated 42 U.S.C. § 1983, the Fourth and/or Fourteenth

Amendments of the U.S. Constitution.

        4.       Defendant affirmatively pleads the affirmative defense of qualified immunity.

        5.       Defendant affirmatively pleads and invokes all statutory and common law damage

caps with respect to Plaintiffs’ alleged damages.

        6.       Defendant affirmatively pleads and denies that Defendant committed wrongful acts

and/or omissions that were wanton, malicious and done with the specific intent to deprive Ambler

of his rights.

        7.       Defendant affirmatively pleads that the acts complained of by Plaintiffs were not

caused by any constitutionally deficient official policy, custom, or practice of Defendant

Williamson County.

        8.       Defendant affirmatively pleads that Defendant did not violate clearly established

law or statutory or constitutional rights of which a reasonable person would have known, and at

all times, such person’s conduct was objectively reasonable.




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 42
           Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 43 of 44




          9.     Defendant affirmatively pleads that Plaintiffs have failed to state a claim upon

which relief can be granted.

          10.    Defendant affirmatively pleads that he is entitled to the defense of qualified

immunity, and affirmatively pleads that on the occasion in question, he acted without malice,

without an intent to deprive Plaintiffs of any legally protected rights, with a reasonable good faith

belief that his actions were lawful and proper and within and pursuant to the scope of his

discretionary authority.

          11.    Defendant affirmatively pleads that no act or omission on his part proximately

caused any of Plaintiffs’ alleged injuries or damages.

          12.    Defendant denies that Plaintiffs are entitled to punitive damages.

          13.    Defendant affirmatively pleads that Plaintiffs must (but have not) establish capacity

and standing to represent Ambler’s estate in this lawsuit.

          14.    Defendant affirmatively pleads that Plaintiffs must (but have not) establish that they

are proper wrongful death beneficiaries.

          15.    Defendant denies violating Plaintiffs’ or Ambler’s constitutional and/or statutory

rights.

          16.    Defendant denies that excessive force was used against Ambler.

          Defendant reserves the right to amend his affirmative defenses.



          WHEREFORE, PREMISES CONSIDERED, Defendant, Robert Chody, prays that

judgment be rendered, that Plaintiffs take nothing by this suit and that Defendant be permitted to

go hence without delay and recover his costs and attorney’s fees in his behalf expended, and for




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 43
          Case 1:20-cv-01068-LY Document 52 Filed 04/21/21 Page 44 of 44




such other and further relief, general and specific, legal and equitable, to which Defendant may be

justly entitled.



                                             Respectfully submitted,

                                             /s/ D. Randall Montgomery

                                             D. RANDALL MONTGOMERY
                                             State Bar No. 14289700
                                             Rmontgomery@drmlawyers.com
                                             ALYSSA M. BARRENECHE
                                             State Bar No. 24040607
                                             abarreneche@drmlawyers.com
                                             D. RANDALL MONTGOMERY
                                               & ASSOCIATES, P.L.L.C.
                                             12400 Coit Road, Suite 560
                                             Dallas, Texas 75251
                                             (214) 292-2600
                                             (469) 568-9323 (Telecopy)

                                             ATTORNEYS FOR DEFENDANT
                                             ROBERT CHODY


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
instrument has been served upon counsel of record in accordance with the Federal Rules of Civil
Procedure on this the 21st day of April, 2021.


                                                     /s/ D. Randall Montgomery

                                                     D. RANDALL MONTGOMERY




DEFENDANT ROBERT CHODY’S ORIGINAL ANSWER TO PLAINTIFFS’
FIRST AMENDED COMPLAINT – Page 44
